Citation Nr: 1035023	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE


Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for a licensing and certification test taken on August 5, 
2005.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from August 2001 to 
August 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2005 decision in which the RO denied reimbursement for 
the costs of an Utah State Emergency Medical Technician (EMT) - 
Basic (B) recertification test that the Veteran took on August 5, 
2005.  The Veteran filed a notice of disagreement (NOD) in 
October 2005, and the RO issued a statement of the case (SOC) in 
December 2005.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later that month.  

In April 2008 and April 2009, the Board remanded the claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing some of the 
requested action, the RO continued to deny the claim (as 
reflected in August 2008 and March 2010 supplemental SOCs 
(SSOCs)), and returned the matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2. The Veteran took an EMT-B recertification test on August 5, 
2005; the costs of the recertification test were $204. 
 
3. The EMT-B recertification test is required by the state of 
Utah for an individual to maintain his or her certification as an 
EMT-B and maintain employment as an EMT; the EMT-B 
recertification test is offered by a state, or a political 
subdivision of a state. 




CONCLUSION OF LAW

The criteria for reimbursement of the costs of an EMT-B 
recertification test taken by the Veteran on August 5, 2005, in 
the amount of $204, are met.  38 U.S.C.A. 
§§ 3689, 5102, 5103 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(b) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for reimbursement on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.  

II.  Analysis

The Veteran is seeking reimbursement for the costs of an EMT-B 
recertification test administered by the Utah Bureau of Emergency 
Medical Services (EMS) on August 5, 2005.  Records provided by 
the Veteran indicate that he successfully passed the test and 
that the costs of the test were $204.

Reimbursement may be paid for fees associated with licensing and 
certification examinations under Chapter 30 educational 
assistance benefits if the examination in question satisfies the 
requirements of 38 U.S.C.A. § 3689 (West 2002 & Supp. 2009).  See 
38 U.S.C.A. §§ 3032, 3452 (West 2002 & Supp. 2009).  Section 
3689(b)(1) provides that a test is approved if:  A) such test is 
required under Federal, State, or local law or regulation for an 
individual to enter into, maintain, or advance in a particular 
vocation or profession, or B) the Secretary determines that the 
test is generally accepted as attesting to a level of skill 
required to qualify to enter into, maintain, or advance in 
employment in a particular vocation or profession. 
 
Significantly, 38 U.S.C.A. § 3689(b)(2) provides that a licensing 
or certification test offered by a State, or a political 
subdivision of a State, is deemed approved by the Secretary. 

In this case, the RO denied the Veteran's claim because the State 
approving agency (SAA) had not approved the test.  In this 
regard, a June 2008 Report of Contact (VA Form 119) reflects that 
the RO contacted the education liaison representative (ELR) for 
Utah who stated that the EMT-B test was not approved.  The Board 
points out, however, that the EMT-B recertification test is 
offered by the state of Utah and therefore, under the plain 
language of 38 U.S.C.A. § 3689(b)(2), is deemed approved by the 
Secretary.  Furthermore, 38 C.F.R. § 21.4268(b)(2)(ii) provides 
that if a State or political subdivision of a State offers a 
licensing or certification test, the SAA will deem the test to 
have met the requirements for approval.  While it is unclear the 
reasons for the ELR's statement that the test was not approved, 
the Board finds that the EMT-B recertification test offered by 
the state of Utah clearly meets the requirements for approval by 
the Secretary under 38 U.S.C.A. 
§ 3689(b)(2).  

The Board also finds that the EMT-B recertification test meets 
the requirements set forth in 38 U.S.C.A. § 3689(b)(1).  In this 
regard, the Board notes that in prior remands, the Board directed 
the RO to contact the Utah Bureau of EMS to request information 
as to whether the test is required by law for a person to enter 
into or maintain employment as an EMT or whether the test is 
generally accepted as required to qualify to enter into or 
maintain employment as an EMT.  The RO sent a letter to the Utah 
Bureau of EMS in September 2009, but did not receive a response.

A review of the Utah's Bureau of EMS' website reflects that the 
agency is part of the Department of Health and is tasked with 
overseeing the State's EMS system.  In order for an individual to 
be an EMT, he or she must be certified by the state.  As part of 
the EMT-B certification and recertification requirements, an 
individual must complete the EMS' written and practical EMT-B 
examinations.  See UTAH ADMIN. CODE R. 426-12-201, 204 (2010).  
Since the state of Utah requires an individual to take the EMT-B 
recertification test to maintain certification as an EMT-B, which 
is required for employment, the Board finds that this test meets 
the requirements for approval as set forth in 38 U.S.C.A. § 
3689(b)(1).  

Given the facts noted above, the Board concludes that the 
criteria for reimbursement for the costs of the EMT-B 
recertification test taken by the Veteran on August 5, 2005, are 
met.


ORDER

Reimbursement for the costs of an EMT-B recertification test 
taken on August 5, 2005, in the amount of $204, pursuant to 
Chapter 30, Title 38, United States Code, is granted.   



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


